     Case 5:20-cv-02220-AB-SP Document 5 Filed 11/16/20 Page 1 of 1 Page ID #:15



 1
 2
                                                   JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND JENKINS,                  ) Case No. ED CV 20-2220-AB (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   SAN BERNARDINO COUNTY             )
     JAIL,                             )
15                                     )
                         Respondent.   )
16                                     )
17
18        Pursuant to the Memorandum and Order Summarily Dismissing Petition for
19 Writ of Habeas Corpus,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed without prejudice.
22
23 Dated: November 16, 2020
24
                                        _______________________________
25
                                        HONORABLE ANDRÉ BIROTTE JR.
26                                      UNITED STATES DISTRICT JUDGE
27
28
